Citation Nr: 0609461	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  02-13 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for lumbar strain.


REPRESENTATION

Veteran represented by:	Daniel Krasnegor, Esq.


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1961 
to February 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied service connection for lumbar strain.

In April 2004, the Board denied the veteran's service 
connection claim for a lumbar spine disability.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In October 2005, the 
Court vacated the April 2004 Board decision and remanded the 
appeal to the Board for readjudication, taking into 
consideration matters raised in the Court order.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A January 2001 private chiropractor noted that the veteran 
had been treated for various episodes of low back injuries 
and pain since May 1999.  However, the records reflecting 
such treatment are not in the claims file.  A May 2002 VA 
examination report also shows that the veteran related that 
he had received treatment from his local medical doctor, a 
chiropractor, and several orthopedic surgeons, and had an MRI 
performed in 2000.  These records also are not reflected in 
the claims file, nor are efforts to retrieve them.  

The Veterans Claims Assistance Act (VCAA) requires VA to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  As such, VA should attempt to obtain the above-named 
records.  Ultimately, however, it is the veteran's 
responsibility to ensure that VA obtains the private medical 
records.  The U.S. Court of Appeals for Veterans Claims 
(Court) has held that the duty to assist "is not always a 
one-way street" and "[i]f a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190 
(1991), at 193.   Thus, the veteran must provide the 
necessary authorizations for release of information, 
including the dates of treatment and the addresses where the 
records are located.  Alternatively, he should submit the 
evidence directly to VA.     

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request that the 
veteran provide names and addresses of 
private doctors and surgeons who treated 
him for his back problems.  The RO/AMC 
should request that the veteran provide 
the necessary authorizations for release 
of information for any private treatment 
records for the back dated since January 
1999, to include the 2000 MRI at Austin 
Diagnostics as well as copies of Dr. 
Konopka's treatment records.  The veteran 
specifically should be instructed to 
provide the dates of treatment; or 
alternatively he should be instructed to 
provide the evidence directly.  The 
veteran is advised of his responsibility 
to provide information necessary to decide 
his claim.  See Wood, 1 Vet. App. at 193.

Once the necessary authorizations are 
received, the RO/AMC should make 
reasonable efforts to obtain the 
identified treatment records and associate 
them with the claims file.  If, after 
making reasonable efforts, the RO/AMC is 
unable to obtain the records, the veteran 
should be so notified, and given an 
opportunity to respond.

2.  The RO/AMC must review the claims file 
and ensure that all notice obligations are 
satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, and 
Dingess/Hartman v. Nicholson, Nos. 01-1917 
& 02-1506 (Vet. App. March 3, 2006).  
Specifically, the veteran must be informed 
(1) of the information and evidence not of 
record that is necessary to establish 
entitlement to service connection for a 
lumbar spine disability, (2) of the 
information and evidence that VA will seek 
to provide, (3) of the information and 
evidence that the veteran is expected to 
provide, and (4) request that the veteran 
provide any evidence in his possession 
that pertains to the claim.  The veteran 
also must be informed of the appropriate 
time limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Veterans Benefits 
Act of 2003, 38 U.S.C. §§ 5109B, 7112.  

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, the RO/AMC should 
re-adjudicate the veteran's claim.  If any 
benefit sought on appeal remains denied, 
the veteran should be provided a 
Supplemental Statement of the Case (SSOC).  
The SSOC must notify the veteran of all 
relevant actions taken on his claim for 
benefits, and summarize the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


